     Case: 1:16-cv-08607 Document #: 136 Filed: 10/20/20 Page 1 of 6 PageID #:1951




                IN THE UNITED STATES DISTRICT COURT FOR THE

                         NORTHERN DISTRICT OF ILLINOIS



Lebamoff Enterprises, Inc., et al.        )
                                          )
                     Plaintiff            )     Case No.: 16 C 8607
                                          )
v.                                        )
                                          )     Judge William T. Hart
Donald G. O’Connell, et al.               )
                                          )
                     Defendants           )


                 MEMORANDUM OPINION AND ORDER

        Plaintiffs are the operators of a retail liquor store in Indiana and the

consumers of wine in Illinois. This action was brought against the Illinois

Governor and the Illinois Liquor Control Commissioners in their official

capacities alleging that Illinois Liquor control law and regulations, which prohibits

the issuance of a retail sale liquor license to, and sales by, an Indiana retail liquor

seller violates the Commerce Clause by discriminating against out-of-state

economic interests.

        This court dismissed the case for failure to state a claim, Lebamoff

Enterprises v. Rauner, 2017 WL 2486084 (Der-Yeghiayan, J.). On appeal, the

Court of Appeals held that the Indiana seller and the Illinois consumers stated a

claim that Illinois statutes violated the dormant Commerce Clause and that Section

2 of the Twenty-first Amendment did not bar the Commerce Clause challenge.
   Case: 1:16-cv-08607 Document #: 136 Filed: 10/20/20 Page 2 of 6 PageID #:1952




The case was remanded for trial. Lebamoff Enterprises, Inc. v. Rauner, 909 F.

3d 847 (2018).(“Lebamoff”)

       The case is now before the court on the motions of the parties to strike

experts reports and bar the testimony of three witnesses identified as experts

within the meaning of Federal Rule of Evidence (“FRE”) 702. The motions are

the defendants’ and intervenor-defendant’s motions to bar the testimony of Sean

O’Leary and Tom Wark and the plaintiff’s motion to bar the testimony of

William Kerr.

       Before considering the pending motions to exclude expert testimony it is

   necessary to consider that this case was remanded by the Court of Appeals for

trial with instructions concerning the questions to be considered. The Court stated

as follows:

   (T)here are “material contested issues about the necessity for and justifications
behind the Illinois statue.” Lebamoff, p. 3.

    These restrictions ensure that all liquor sold to consumers at tier three is first
funneled through the top two tiers. Lebamoff, p. 4.

     Illinois-licensed retailers may ship to customers statewide, unless local law
stands in the way. Taken as a whole, Illinois’s laws establish the difference in
treatment that is at issue in this suit: in-state retailers can obtain a license to ship
products to Illinois consumers, but out-of-state retailers cannot, for the simple
reason that they are out-of-state and so by definition do not satisfy the physical-
presence requirement. Lebamoff, p. 5.

       Even assuming (counterfactually) that section 6-29.l(b)’s shipping ban is

                                            2
  Case: 1:16-cv-08607 Document #: 136 Filed: 10/20/20 Page 3 of 6 PageID #:1953




facially even-handed, we must still contend with section 6-2 and 5-1(d), whose
licensing requirements are not so benign. 235 ILCS 5/5-1, 5/6-2. Limiting
licenses to in-state storefronts might make sense if all sales had to be on an in-
person basis. The great majority of out-of-state retailers would have no use for
such a license, and the failure of the state to offer it would raise no eyebrows. But
once the license allows a store to ship product anywhere within the state, refusing
to extend the privilege to out-of-state businesses is facially discriminatory.
Lebamoff, p. 8-9.

       By allowing statewide shipments, Illinois has signaled that it is not quite
concerned about face-to-face sales. At the same time, it has made its retailer
licenses attractive to out-of-state businesses while barring those businesses from
obtaining a license solely on the basis of state residency. Lebamoff, p. 14

      We must examine “whether the interests implicated by a state regulation are
so closely related to the powers reserved by the Twenty-first Amendment that the
regulation may prevail notwithstanding that its requirements directly conflict with
express federal policies.” Byrd, 883 F. 3d at 614 (quoting Bacchus, 468 U.S. at
275-276). Lebamoff, 14-15.

       [The district court] should have asked whether Illinois has justified
requiring an in-state presence for retailers now that it allows state-wide mail-order
sales. Lebamoff, p. 15

       [T]he Illinois statute itself shows why evidence is crucial to evaluate the
constitutionality of the statute. The interstate shipment provision decries “direct
marketing” of liquor as a “serious threat”not only to the health of the state
residents, but also “to the economy of the state.” 235 ILCS 5/6-29.1 (b). The first
reason touches the core of the Twenty-first Amendment, while the second smacks
of protectionism. Interestingly, Illinois previously allowed out-of-state wine
retailers to make sales by shipment. See 235 ILCS 5/6-29 (1991) (affording
reciprocal wine shipment privileges). Illinois must show why its restrictions are
necessary to further the first objective, and not just the second. Lebamoff, p. 15.

       If Illinois can limit the dangers of mail-order sales through other
requirements, why does it need to discriminate against interstate commerce and
flatly bar out-of-state retailers from obtaining a license? Lebamoff, p. 16.

                                          3
  Case: 1:16-cv-08607 Document #: 136 Filed: 10/20/20 Page 4 of 6 PageID #:1954




      [T]his case involves state-wide deliveries and a statute that frankly admits
some degree of protectionist intent. On remand, the parties can further explain
how these differences in Illinois law should weigh on the scales. Lebamoff, p. 17.

      The Court of Appeals opinion provides guidance to this court and the

parties concerning the nature of the evidence and practices to be considered.

Acceptable expert evidence will center on alcoholic beverage industry practice

and alcoholic regulatory practice. The testimony must be based on “sufficient

facts or data” and the “ product of reliable principles and data” or based on

“specialized knowledge”as required by FRE 702. Persons who are experts in this

industry or regulatory field must prove to have knowledge and information which

will be relevant to the issues before the court and helpful to determine an issue

before the court. Such information can be obtained by every-day practical

experience, by industry or a regulatory experience or by skilled research and

investigation of the issues to be considered.

      Admissibility of expert testimony is determined in a three-step analysis of

the qualification of the witness, the methodology used to reach conclusions and

the relevancy of the evidence. Gopalratnam v. Hewlett-Packard Co., 877 F. 3d

771,779 (7th Cir. 2017). The three step analysis applies to both scientific

testimony and testimony based on “specialized knowledge.”

       The Daubert factors: testing, peer review, error rates and acceptability of

                                          4
  Case: 1:16-cv-08607 Document #: 136 Filed: 10/20/20 Page 5 of 6 PageID #:1955




methodology in the scientific community apply to scientific, engineering and other

technical testimony. Daubert v.Merrell Dow Pharmaceuticals, 590 U.S. 578,

590 n.8 (1993); Kumho Tire Co. Ltd. v. Carmichael, 526 U.S. 137, (1999). The

expert reports before the court do not indicate reliance on scientific or technical

methods, models or hypothesis calling for consideration of Daubert factors.

      Plaintiffs’ proposed expert, Sean O’Leary is the former chief legal counsel

for the Illinois Liquor Control Commission. He is president of a firm which

specializes in liquor regulatory issues. He has been a frequent speaker on, and

author of publications on, liquor-control regulatory topics.

       Plaintiffs’ proposed expert Tom Wark is the Executive Director of the

National Association of Wine Retailers and has been in the wine retail industry for

25 years. He has submitted two reports: a description and analysis of online sales

and shipping practices in the retail liquor business and the regulatory environment

within which retail sales are conducted and a rebuttal report relating to some

aspects of the defense expert’s report.

      Defendants’ expert William Kerr is a scholar in the field of public health

and alcohol regulation. He has a Ph.D in Economics. He has focused on the

efficacy of tax and governmental regulations to curb alcohol consumption. He has

authored or co-authored articles on alcohol-related topics and the effectiveness of

                                          5
  Case: 1:16-cv-08607 Document #: 136 Filed: 10/20/20 Page 6 of 6 PageID #:1956




alcohol control policies and regulations.

      Each of the designated experts is qualified to testify about one on more

aspects of the issues identified by the Court of Appeals in Lebamoff. Most of the

adverse contentions of the parties, as stated in memoranda submitted in support of

the motions to strike and bar testimony, are topics for possible cross-examination

at trial which may be conducted to attack the weight to be given to the proposed

testimony. Accordingly, Each of the motions to strike and bar testimony will be

denied.

                    IT IS THEREFORE ORDERED AS FOLLOWS:

      1. Defendants’ and Intervenor-Defendant’s motion to strike portions of Sean

O’Leary’s expert report and bar his opinions at trial (Dkt. 117) is denied.

      2. Defendants’ and Intervenor-Defendant’s motion to strike portions of the

expert reports and opinions of Tom Wark (Dkt. 119) is denied.

      3. Plaintiff’s motion to strike the expert report of William Kerr and bar him

from testifying at trial (Dkt. 123) is denied.

                                  ENTER:

                                  /s/ William T. Hart
                                      United States District Judge

Date: October 20, 2020



                                            6
